Citation Nr: 1535454	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, to include as secondary to a service-connected back disability.

5. Entitlement to a disability rating in excess of 30 percent for a back disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 1995, April 1997, and April 2008 decisions, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The rating decisions did not specifically address any psychiatric disability other than PTSD.  Thus, as explained below, new and material evidence is required to reopen the claim before the Board may consider the claim for PTSD on the merits.  

However, as for a psychiatric disorder other than PTSD, new and material evidence is not necessary to reopen the claim as these additional disabilities were not addressed in the August 1995, April 1997, or April 2008 decisions.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Veteran's VA treatment records include diagnoses of PTSD, anxiety, and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected back disability.  See, e.g., April 2015 videoconference hearing testimony; August 2012 Social Security Administration (SSA) disability benefits decision; August 2010 VA examination report.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

Since the issuance of the December 2014 supplemental statement of the case and the December 2014 statement of the case, the Veteran has submitted additional evidence.  In a June 2015 statement, the Veteran waived RO consideration of this evidence.

This is a paperless file located on the Veterans Benefits Management System.  Virtual VA also contains VA treatment records from the Mobile Outpatient Clinic dated June 2013 to October 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an increased disability rating for a back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1995 rating decision denied entitlement to service connection for PTSD based on the determination that the Veteran's PTSD diagnosis was not supported by service department evidence of an in-service combat stressor.

2. The Veteran did not submit a notice of disagreement with the August 1995 rating decision, and no new and material evidence was received by VA within one year of the issuance of the August 1995 rating decision.

3. An April 1997 rating decision denied entitlement to service connection for PTSD based on the determination that the available evidence did not establish that a stressful experience occurred.

4. The Veteran did not submit a notice of disagreement with the April 1997 rating decision, and no new and material evidence was received by VA within one year of the issuance of the April 1997 rating decision.

5. An April 2008 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for PTSD based on the determination that new and material evidence had not been received.

6. The Veteran did not submit a notice of disagreement with the April 2008 rating decision, and no new and material evidence was received by VA within one year of the issuance of the April 2008 rating decision.

7. Since the April 2008 RO decision, the Veteran submitted a statement in August 2010 indicating that while serving in the Persian Gulf War he saw dead bodies, people blown up, and he was afraid he would die.  In a June 2015 statement, the Veteran listed multiple incidents during his Persian Gulf War service, and indicated he feared for his safety, and that of his unit.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

8. A November 1992 rating decision denied entitlement to service connection for a neck problem based on the determinations that the Veteran failed to report for a scheduled VA examination, and a neck condition was not found on his military discharge examination.  

9. The Veteran did not submit a notice of disagreement with the November 1992 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 1992 rating decision.

10. An August 2006 rating decision denied the Veteran's request to reopen the claim of service connection for neck pain based on the determination that new and material evidence had not been received to show that the Veteran's neck condition was incurred in or caused by his military service.

11. The Veteran did not submit a notice of disagreement with the August 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the August 2006 rating decision.

12. Since the August 2006 RO decision, the Veteran submitted a May 2015 letter opinion from A.C., a registered nurse, in which she opines that it is at least as likely as not that the Veteran's current diagnosis of cervical spondylosis is a result of his documented in-service skiing injury.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a neck disability.

13. There is an approximate balance of positive and negative evidence as to whether the Veteran's current neck disability is related to his military service.

CONCLUSIONS OF LAW

1. The August 1995 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

2. The April 1997 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

3. The April 2008 rating decision, which denied to reopen the claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

4. The additional evidence received since the April 2008 RO decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The November 1992 rating decision, which denied entitlement to service connection for a neck problem, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

6. The August 2006 rating decision, which continued the denial of entitlement to service connection for neck pain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

7. The additional evidence received since the August 2006 RO decision is new and material, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8. Resolving doubt in favor of the Veteran, a neck disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

	PTSD

An August 1995 rating decision denied entitlement to service connection for PTSD based on the determination that the Veteran's PTSD diagnosis was not supported by service department evidence of an in-service combat stressor.  The Veteran did not submit a notice of disagreement with the August 1995 rating decision, and no new and material evidence was received by VA within one year of the issuance of the August 1995 rating decision.  As such, the August 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

An April 1997 rating decision denied entitlement to service connection for PTSD based on the determination that the available evidence did not establish that a stressful experience occurred.  The Veteran did not submit a notice of disagreement with the April 1997 rating decision, and no new and material evidence was received by VA within one year of the issuance of the April 1997 rating decision.  As such, the April 1997 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

An April 2008 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for PTSD based on the determination that new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the April 2008 rating decision, and no new and material evidence was received by VA within one year of the issuance of the April 2008 rating decision.  As such, the April 1997 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Since the April 2008 RO decision, the Veteran submitted a statement in August 2010 indicating that while serving in the Persian Gulf War he saw dead bodies, people blown up, and he was afraid he would die.  In a June 2015 statement, the Veteran listed multiple incidents during his Persian Gulf War service, and indicated he feared for his safety, and that of his unit.  The Veteran's DD 214 confirms the Veteran served in Southwest Asia during the Persian Gulf War.  

Accordingly, this evidence is new and material evidence because it was not of record at the time of the final RO decision in April 2008, and indicates the Veteran's current PTSD may be related to incidents which happened during his active duty service which can now be established by his lay testimony alone.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD, as it raises a reasonable possibility of substantiating the claim.

As discussed below, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is remanded to the AOJ for further development.

	Neck Disability

A November 1992 rating decision denied entitlement to service connection for a neck problem based on the determinations that the Veteran failed to report for a scheduled VA examination, and a neck condition was not found on his military discharge examination.  The Veteran did not submit a notice of disagreement with the November 1992 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 1992 rating decision.  As such, the November 1992 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

An August 2006 rating decision denied the Veteran's request to reopen the claim of service connection for neck pain based on the determination that new and material evidence had not been received to show that the Veteran's neck condition was incurred in or caused by his military service.  The Veteran did not submit a notice of disagreement with the August 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the August 2006 rating decision.  As such, the August 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final August 2006 RO decision, the Veteran submitted a May 2015 letter opinion from A.C., a registered nurse, in which she opines that it is at least as likely as not that the Veteran's current diagnosis of cervical spondylosis is a result of his documented in-service skiing injury.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in August 2006, indicates the Veteran suffers from a current neck disability, and indicates that the current neck disability may have been incurred during his active duty service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a neck disability, as it raises a reasonable possibility that the Veteran suffers from a current neck disability which is related to his active duty service.

Service Connection for a Neck Disability

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  The Veteran's VA treatment records include diagnoses of cervical spine spondylosis, and degenerative disease of the cervical spine resulting in mild central spinal canal stenosis.  See May 2015 VA cervical spine MRI report; July 2006 VA examination report; January 2005 VA examination report; January 2005 VA cervical spine x-ray report; November 2003 VA cervical spine x-ray report.

The second element under Shedden is also met.  The Veteran's service treatment records include a February 1984 emergency treatment note in which the Veteran complained of neck and back pain after he fell backwards while skiing, striking his upper back and neck area.  A May 1986 x-ray of the cervical spine showed a very early degree of spondylosis.  The Veteran's service treatment records also include multiple complaints of neck pain following the Veteran's February 1984 skiing accident.

Finally, the Board finds the third element under Shedden, a nexus between the in-service injury and the current disability, is also satisfied.

The Veteran was afforded a general VA medical examination in July 2006.  At that time, the Veteran complained of pain from his cervical spine which radiated into his shoulders, and he related that he had injured his cervical spine in service when he fell while skiing in Germany.  The VA examiner diagnosed cervical spine spondylosis with associated upper extremities radiculopathy, but did not provide any nexus opinion regarding the Veteran's neck disability.  

In May 2015, the Veteran submitted a letter opinion from A.C., a registered nurse at Mediscope Consultants.  Ms. A.C. noted that she had reviewed the Veteran's claims file.  Ms. A.C. noted the Veteran's documented in-service injury to his back and neck when he fell skiing, and the result of the May 1986 x-ray showing an early degree of spondylosis.  She explained that cervical spondylosis is the degeneration of the joints in the neck.  Ms. A.C. noted that degenerative pain can start after a minor injury, major injury, or normal motion.  She also noted that degenerative disease can occur as a natural progression of aging, but it can also be due to abnormal mechanical loads such as an injury.  Ms. A.C. noted that the Veteran was 29 years old at the time of the 1986 cervical spine x-ray demonstrating cervical spondylosis, and stated, "Evidence of degenerative disease at that age would be unlikely unless there were predisposing risk factors, such as trauma."

Ms. A.C. went on to note that the Veteran's claims file does not include any evidence of a neck injury or musculoskeletal problems prior to his military service.  She also noted that although the Veteran was involved in a motor vehicle accident after service in 1996, "the underlying degenerative pathology that began in the service was still present," and the accident may have temporarily aggravated his ongoing chronic symptoms.  Ms. A.C. opined that, in her professional opinion, it is at least as likely as not that the Veteran's current diagnosis of cervical spondylosis, which includes symptoms of neck pain with upper extremity radiculopathy, is a result of his in-service injuries.

The Board also notes that the Veteran has consistently stated that his neck pain began during his active duty service, and has continued since service.  See, e.g., April 2015 videoconference hearing testimony; August 2012 SSA examination report; December 2011 addendum to substantive appeal; July 2006 VA examination report; November 2004 VA PM&RS consultation note; November 2003 VA nurse practitioner general note. 

As the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's injury during active duty service and his current neck disability.  Accordingly, the Board finds that a grant of service connection is warranted for a neck disability. 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a neck disability is reopened. 

Entitlement to service connection for a neck disability is granted.


REMAND

First, the Board notes the evidence of record indicates there are outstanding VA treatment records.  A January 2010 VA mental health note from the Tuskegee VA Medical Center (VAMC) indicates the Veteran received outpatient mental health care through that facility in 1992 and 1993, but the evidence of record begins in 1994.  Further, June 1994 and November 2006 discharge summaries from the Tuskegee VAMC are of record, and indicate the Veteran was seen by psychologists regarding PTSD, however those treatment records are not of record.  The June 1994 discharge summary also indicates the Veteran may have received treatment at the Tuscaloosa VAMC.

Further, in the December 2014 statement of the case, the RO relied upon range of motion findings from a June 2014 VA outpatient treatment record; this treatment record is not associated with the evidentiary record.  The December 2014 statement of the case indicates an electronic review was performed of the Veteran's treatment records from the Biloxi VAMC dated January 2009 to October 2014, and treatment records from the Central Alabama Veterans' Healthcare System dated up to November 2010.  These treatment records are not associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records.

Further, the November 2013 Mobile Vet Center intake assessment indicates the Veteran may have received in-patient treatment for substance abuse related to his claimed acquired psychiatric disorder.  On remand, the AOJ should make appropriate efforts to obtain any such treatment records.

Service Connection for an Acquired Psychiatric Disorder

The evidence of record includes diagnoses of PTSD by VA mental health professionals.  See, e.g., November 2013 Mobile Vet Center intake assessment; June 1995 VA examination report.  As discussed above, the evidence of record also indicates that the Veteran's in-service stressor may have been a fear of terrorist or military activity, as he has repeatedly listed many incidents during his service in the Persian Gulf War which caused him to fear he was going to die.  See, e.g., June 2015 Veteran statement; November 2013 Mobile Vet Center intake assessment; August 2010 VCAA notice response; June 1995 VA examination report.  The Veteran's service personnel records confirm he served in Southwest Asia during the Persian Gulf War.  On remand, the Veteran should be afforded a new VA examination by a VA psychologist or psychiatrist to determine the nature and etiology of the Veteran's current PTSD, to include whether it may be related to an in-service stressor of a fear of terrorist or military activity.  See 38 C.F.R. § 3.304(f)(3).

During the April 2015 videoconference hearing before the Board, the Veteran also testified that while stationed in Germany during his active duty service, his child passed away, and that he and his wife were briefly sent back to the United States to bury their child.  See also April 2015 Mobile Vet Center progress notes.  On remand, the AOJ should undertake appropriate development to obtain records regarding the child's death, and regarding the Veteran's temporary assignment back to the United States.  The VA examiner should also be asked to address this additional in-service stressor.

Finally, the evidence of record indicates the Veteran's current acquired psychiatric disorder, to include anxiety and/or depression, may be caused or aggravated by the Veteran's service-connected back disability, to include constant pain.  See, e.g., August 2010 VA examination report; January 2010 Tuskegee VAMC mental health note; November 2003 VA nurse practitioner general note.  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection claims, and ask the VA examiner to address this alternative theory of service connection.
Increased Rating for a Back Disability

The Veteran was last afforded a VA examination regarding his service-connected back disability in October 2008.  At that time, the examiner stated that the Veteran reported "discomfort" on the level of 3/10 on a daily basis.  Upon examination, forward flexion of the thoracolumbar spine was to 90 degrees, and the examiner reported no discomfort or difficulty with range of motion testing.  Upon an August 2012 examination related to the Veteran's claim for SSA disability benefits, flexion of the thoracolumbar spine was to 50 degrees, and pain was reported on flexion, extension, and lateral flexion.  During his April 2015 hearing before the Board, the Veteran testified that he experiences constant pain with all movement of his back, on the level of a 4-5/10.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected back disability.

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the remanded claim of service connection, as well as with the remanded claim for an increased disability rating.  See December 2012 SSA disability determination (severe impairments of lumbar degenerative disc disease and PTSD).  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims, and TDIU.  The AOJ should complete all required development actions with respect to the issue of entitlement to TDIU.

2. The AOJ should undertake appropriate development to obtain appropriate documentation related to the death of the Veteran's child while he was stationed in Germany, and any temporary order or other documentation related to the Veteran being sent back to the United States to bury his child.  Attempts to obtain such records should be documented in the evidentiary record.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record. 

3. The AOJ should ask the Veteran to identify any private medical providers who have provided treatment for his back disability or acquired psychiatric disability, to include substance abuse treatment.  The AOJ should make appropriate efforts to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include all records from the Tuskegee VAMC dated from April 1992 to the present including all mental health treatment notes; any treatment records from the Tuscaloosa VAMC; all treatment records from the Biloxi VAMC; and all treatment records from the Central Alabama Veterans' Healthcare System.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.


After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since May 2010.

The examiner should address the diagnoses of PTSD, anxiety, and depression as reflected in the Veteran's VA treatment records.  The examiner should also address the possible diagnosis of a mood disorder due to a general medical condition upon VA examination in August 2010.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to note the Veteran's reported stressors during his Persian Gulf War service.  See, e.g., June 2015 Veteran statement; November 2013 Mobile Vet Center intake assessment; August 2010 VCAA notice response; August 2010 VA examination report; April 2007 Veteran statement; November 1996 Veteran statement; June 1995 VA examination report.

The examiner should also address the Veteran's report that his child died shortly after birth while he was stationed in Germany, and he and his wife were sent quickly to and from the United States to bury the child.  See April 2015 videoconference hearing testimony; April 2015 Mobile Vet Center progress notes. 

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

e) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2010, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected back disability.

The examiner should specifically address the report by the June 1995 VA examiner that after the Veteran injured his back in service, he became very depressed, and got nervous and anxious.  The examiner should also address the notation in the Veteran's VA treatment records of anxiety related to his chronic back pain.  See November 2003 VA nurse practitioner note.  The examiner should also address the reports by the August 2010 VA examiner that the Veteran always worries about his back, and gets annoyed and angry about the constant pain in his back.

f) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2010, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected back disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's thoracolumbar spine using a goniometer.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.

The examiner should specifically address the Veteran's complaint of pain which radiates into his lower extremities.  See, e.g., August 2012 SSA examination report; October 2008 VA examination report.

e) The examiner should opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his service-connected disabilities.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

8. The AOJ should undertake any other development it determines is warranted.

9. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


